                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                NORTHERN DMSION
                                  No. 2:10-CR-59-D



UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
MELVIN CORTEZ CARTER,                          )
                                               )
                          Defendant.           )


       On October 5, 2020, Melvin Cortez Carter ("Carter'') moved for compassionate release under

theFirstStepAct("FirstStepAct"),Pub. L. No.115-391, § 603(b), 132 Stat. 5194, 5238-41 (2018)

(codified as amended at 18 U.S.C. § 3582) and filed a memorandum and records in support [D.E.

291, 294]. On December 30, 2020, the United States responded in opposition [D.E. 298]. On

January 4, 2021, Carter replied [D.E. 299]. As explained below, the court denies Carter's motion.

                                                   I.

       On March 21, 2011, Carter pleaded guilty to conspiracy to interfere with interstate commerce

by robbery (count one) and using and carrying firearms during and in relation to a crime ofviolence
                            !


and aiding and abetting (count three). See [D.E. 73, 77]. On July 19, 2011, the court held a

sentencing hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR").

See [D.E. 97, 120, 237]; Fed. R. Crim. P. 32(i)(3)(A)-(B). The court calculated Carter's total

offense level to be 19, his criminal history category to be IV, and his advisory guideline range to be

46 to 57 months' imprisonment on count one and 120 months' imprisonment on count three. See

[D.E. 237] 1. After granting the government's downward departure motion and thoroughly




           Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 1 of 7
considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Carter to 21 months'

imprisonment on count one and a consecutive sentence of 120 months' imprisonment on count three,

foratotalsentenceofl41 months' imprisonment. See [D.E.127] 2. Carter appealed. OnApril 12,

2012, the United States Court of Appeals for the Fourth Circuit affirmed Carter's sentence. See

United States v. Carter, 474 F. App'x 331,334 (4th Cir. 2012) (per curiam) (unpublished).

       On June 13, 2016, Carter moved to vacate his sentence under 28 U.S.C. § 2255. See [D.E.

176]. On September 10, 2019, the court dismissed Carter's section 2255 motion and denied a

certificate of appealability. See [D.E. 250]. Carter appealed. On December 3, 2019, the Fourth

Circuit dismissed Carter's appeal for failure to prosecute. See [D.E. 280].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a11 adminimrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

                                                  2

           Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 2 of 7
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                                                    3

             Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy whei;e an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but


                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                 (D) Other Reasons.--As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

           Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 4 of 7
a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e...g., id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. C'11mn 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. R ~ 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Carter's request for compassionate release, Carter contends that he has exhausted his

_administrative requirements. See [D.E. 291] 2. Carter alleges that he submitted his request for

compassionate release to the BOP and that 30 days have elapsed without a response. See id. The

government has invoked section 3582's exhaustion requirement, contending that the BOP has no

records of receiving a request from Carter. See [D.E. 298] 17-18; [D.E. 298-1] 2; United States v.

~      960 F.3d 831, 833-34 (6th Cir. 2020). The court assumes without deciding that Carter has

exhausted hi~ adminiRtrative remedies and addresses Carter's claim on the merits.

       Carter seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Carter cites the COVID-19 pandemic, the fact that he has contracted COVID-19, and his

health conditions, including sickle cell anemia, chronic hepatitis B, a heart murmur, and blood clots.

See [D.E. 291] 4-5; [D.E. 294] 5-8.2 Carter also cites the conditions at USP Terre Haute, his

rehabilitation efforts, his release plan, and that he has served over nine years of his sentence. See

[D.E. 291] 6--11; [D.E. 294] 6--7.



       2
           BOP records indicate that Carter has recovered from COVID-19. See [D.E. 294-1] 1.

                                                  5

            Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 5 of 7
        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or .

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Carter states that he

suffers from sickle cell anemia, chronic hepatitis B, a heart murmur, and blood clots, he has not

demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Carter serves his sentence. Accordingly, reducing Carter's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the ·

COVID-19 pandemic and Carter's health conditions are extraordinary and compelling reasons under

section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independentlyjustify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Carter's sentence. See United States v. Chambliss, 948 F.3d 691,

693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at •3-8.

        Carter is 33 years old and engaged in horrible criminal behavior in August 2010. See PSR

,r,r 4-13.   On August 10, 7010, Carter conspired with four individuals to rob the Pea Ridge

Convenience Store in Roper, North Carolina. See id. Carter and his co-conspirators entered the

store, brandished a 20-gauge shotgun and a .25 caliber pistol, ordered the employees to lie on the

ground, and stole $1,602.40. See id. During the robbery, one of Carter's co-conspirators discharged

his firearm twice, nearly striking one ofthe employees. See id. On August 11, 2010, Carter and his

co-conspirators attempted to rob the Red Apple Market in Roper, North Carolina. See id. As Carter

and his confederates approached the store, they noticed a patrol car. See id. Attempting to evade

                                                 6

             Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 6 of 7
the police, Carter recklessly drove his vehicle into oncoming traffic, ran two stop signs, sped

through residential neighborhoods at speeds exceeding 55 miles per hour, and nearly collided with

two other vehicles before being apprehended. See id. Carter also is a recidivist with convictions for

possession ofmarijuana, possession of stolen goods, breaking and entering a motor vehicle, larceny,

driving while license revoked, accessory after the fact to larceny from a person, and flee/elude arrest

with a motor vehicle. See id. ,r,r 15-22. Carter also has performed poorly on supervision. See id.

,r,r 15-16. Nonetheless, Carter has taken some positive steps while incarcerated.    See [D.E. 291] 11;

[D.E. 294] 8; [D.E. 294-1]. The court also has considered Carter's potential exposure to COVID-

19, the conditions at USP Terre Haute, his health conditions, his rehabilitation efforts, and his release

plan. Cf. Pepper v. United States, 562 U.S. 476, 480--81 (2011). Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and treat Carter, the section 3553(a)

factors, Carter's arguments, the government's persuasive response, and the need to punish Carter for

his criminal behavior, to incapacitate Carter, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Carter's motion for compassionate release. ·see, e__.g._,

Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); R:m;lm, 978 F.3d at 1008-09;

Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at

*2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                   II.

       In sum, the court DENIES Carter's motion for compassionate release [D.E. 291, 294].

       SO ORDERED. This n_ day of January 2021.



                                                             J     's C. DEVER m
                                                             United States District Judge


                                                   7

           Case 2:10-cr-00059-D Document 301 Filed 01/27/21 Page 7 of 7
